Citation Nr: 0906239	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1965 to December 
1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 decision by 
the RO.  A videoconference hearing before the undersigned was 
conducted in August 2004, and a transcript of this hearing is 
of record.  The Board remanded the appeal for additional 
development in February 2005, and again in May 2008.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  There is no independently verifiable evidence that the 
Veteran engaged in combat with the enemy during military 
service.  

3.  There is no credible medical evidence of a diagnosis of 
PTSD or any symptoms associated with that disorder, based on 
any verified stressor.  

4.  The Veteran does not have PTSD as a result of military 
service.  

5.  The Veteran does not have an acquired psychiatric 
disorder, other than PTSD, which is related to service.  


CONCLUSION OF LAW

The Veteran does not have a psychiatric disorder, to include 
PTSD, due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5100, 
5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f), 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in January 2003, March 2005 and 
May 2008 were sent by VA to the Veteran in accordance with 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information 
and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, 
and that VA would assist him in obtaining evidence, but that 
it was his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

Although the latter two notice letters were not sent prior to 
initial adjudication of the Veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and 
supplemental statements of the case (SSOC) were promulgated 
in December 2006 and November 2008.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case (SOC) or a supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III.   

The Veteran was notified of his responsibility to submit 
evidence which showed that he had a disability at present 
which had its onset in service or within the presumptive 
period subsequent to discharge from service, of what evidence 
was necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  The Veteran's service treatment records and all VA 
and private treatment records identified by him, including 
records from the Social Security Administration, have been 
obtained and associated with the claims file.  The Veteran 
was examined by VA on at least three occasions during the 
pendency of the appeal and testified at a video hearing 
before the undersigned acting member of the Board in August 
2004.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claim 
file.  See Mayfield III.  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  



Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f) (2008); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The Veteran contends that he has a psychiatric disorder, to 
include PTSD, due to various incidents he experienced in 
Vietnam.  Specifically, he asserts that his current 
psychiatric problems are related to his having seen the death 
and destruction of war while serving in Vietnam, and to 
racial prejudice and discrimination that he experienced in 
service.  At the personal hearing in August 2004, the Veteran 
testified that he had difficulty with a supervisor (sergeant) 
related to working conditions in food service, and that he 
was threatened with a court martial.  

The Board has reviewed all the evidence of record, including 
but not limited to the Veteran's testimony, his service 
treatment records, and all VA and private medical records 
from 1997 to the present.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence, 
including that submitted by the Veteran will be summarized 
where appropriate.  

The service treatment records showed no complaints, treatment 
or diagnosis for any psychiatric problems.  The Veteran was 
seen for headaches on three occasions during service and on 
one occasion, he reported that his headaches were often 
precipitated by conflict over his job.  On a Report of 
Medical History for separation from service, dated in 
November 1968, the Veteran reported a history of depression 
or excessive worry and trouble sleeping, but denied any 
nervous trouble, nightmares, memory problems, drug habit or 
excessive drinking.  On examination, the Veteran's 
psychiatric status was normal and no pertinent abnormalities 
were noted.  

The Veteran's service personnel records showed that he served 
one year in Vietnam as a cook with the 37th Services Squadron 
at Phu Cat Air Base.  The Veteran does not contend that he 
was involved in any combat action nor do the service records 
show that he was awarded any citations or medals denoting 
valor or combat with the enemy.  

The service personnel records showed that the Veteran 
received outstanding performance ratings throughout his 
military career.  His work ethic and performance were 
described as exemplary and a credit to the service.  His 
strengths included his cooperation with supervisors, his 
initiative and dependability, and his enthusiasm and take 
charge attitude.  He received a letter of appreciation, was 
recognized for his positive attitude and his excellent 
knowledge of food service, and was routinely recommended for 
promotion.  The only negative comment was his lack of self-
control with his temper and his use of fines in dealing with 
subordinates.  

The evidence showed that the Veteran was first treated for 
psychiatric problems beginning in 1997.  The private 
treatment records indicated that the Veteran's psychiatric 
problems were work-related or associated with family issues, 
involving his wife's poor health and dealing with the 
aftermath of hurricane Katrina.  None of the reports made any 
mention of problems related to service.  A letter from his 
treating psychiatrist dated in January 2003, noted that the 
Veteran worked for over 30 years with the same transportation 
company and that he had handled very demanding and stressful 
positions.  The physician indicated that he had treated the 
Veteran for similar problems from 1997 to 1999, and that he 
responded well to treatment and was able to return to work 
without any need for follow-up treatment until August 2002.  
He noted that the Veteran always had difficulty dealing with 
the "politics" of the work place and that the recent 
changes affecting his job and his family situation had been 
very difficult for him.  The diagnosis was major depression.  

When examined by VA in October 2003, the Veteran reported 
that when he was in charge of food services in Vietnam, he 
went out of his way to ensure that each man under his 
supervision was treated equally and respectfully, regardless 
of ethnicity.  However, when another sergeant was put in 
charge of food services, he changed the duty assignments in 
favor of white personnel and that this created conflict.  The 
Veteran reported that when reasoning failed, he took his 
complaints up the line, but that nothing changed, and he was 
told to take some R&R (leave).  After service, the Veteran 
worked for public transportation company, initially as a bus 
driver and eventually worked his way up to accident 
investigator.  He reported increased anger and frustration at 
witnessing the ineptness, malfeasance, corruption and what he 
considered blatantly unethical conduct by those around him.  
His stress level escalated to the point that he seriously 
entertained homicidal thoughts and was subsequently referred 
for psychiatric counseling in 1997.  The examiner commented 
that while the Veteran likely had a very difficult time in 
the military when he found that it failed to meet his 
expectations for social justice and equality and may have 
helped set the stage for other later life adjustment 
difficulties in quasi political, authoritarian systems, he 
did not meet any of the criteria for PTSD.  The examiner 
indicated that the Veteran did appear to meet the criteria 
for recurrent depressive disorder, with probable underlying 
adjustment and personality problems.  

On VA examination in October 2006, the examiner indicated 
that the Veteran provided essentially the same history as on 
the October 2003 VA examination and described several 
incidents of racial prejudice and discrimination consistent 
with his early descriptions.  The Veteran also reported 
frequent periods of depression and irritability related to 
his work at a public transit company.  The examiner opined, 
in essence, that the Veteran's self-described history of 
racial discrimination and work related stresses in service 
contributed, at least partially to his current psychiatric 
disorder.  

When examined by VA in July 2008, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the Veteran's complaints and medical history.  
The psychologist noted that the Veteran was seen for tension 
headaches in service, but that there were no signs or 
symptoms of, or treatment for any psychiatric problems during 
service.  The psychologist included a discussion of the 
various medical reports described above, and noted that the 
first documented treatment or reported symptomatology of a 
psychiatric disorder was in 1997.  She indicated that while 
the Veteran's experiences of injustice and discrimination in 
service may have set the stage for his response to the 
injustices he encountered in the workplace after service, 
there was insufficient evidence to conclude that his first 
depressive episode occurred prior to 1997.  The psychologist 
opined that it was less likely than not that the Veteran's 
current psychiatric disorder of major depression was caused 
by or a result of his experiences in service.  

Analysis

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations and must have plausible reasons based upon 
medical evidence in the record for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.  

In this case, the Board finds the July 2008 VA opinion most 
persuasive as it was based on a longitudinal review of all 
the evidence of record, including the favorable October 2006 
VA opinion, and included a detailed discussion of all 
relevant facts.  The examiner considered other possible 
etiologies and offered a rational and plausible explanation 
for concluding that the Veteran's current psychiatric 
disorder was not related in any way to service.  

The Board considered the favorable October 2006 VA opinion, 
but finds that the examiner's conclusion was based entirely 
on the Veteran's self-described history that he did not have 
psychiatric problems prior to service and that he first began 
to experience depressive symptoms in service.  The examiner 
did not offer any discussion or analysis as to the lack of 
any objective signs or treatment of a psychiatric disorder in 
service or until some 28 years after discharge from service, 
nor did she point to a single report or event to support her 
opinion.  The mere recitation of the veteran's self-described 
lay history would not constitute competent medical evidence 
of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 
406 (1996).  Under the circumstances, the Board finds that 
the analysis and conclusions reached by the VA psychologist 
in July 2008, are more probative and persuasive of the nature 
and etiology of the Veteran's current psychiatric disorder 
than the conclusory opinion by the VA examiner in October 
2006.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The Board finds that the Veteran's assertions of chronic 
psychiatric problems since service are not supported by any 
credible evidence and are of limited probative value.  
Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be 
considered in weighing the evidence).  

PTSD

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board must analyze and weigh the probative 
value and assess the credibility of the relevant evidence and 
provide a statement of reasons for accepting or rejecting the 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for PTSD.  

In this case, the Veteran's service records showed that he 
served one year in Vietnam as a cook on a major air base 
installation.  Although the Veteran was requested to provide 
VA with a stressor statement concerning the traumatic events 
that he experienced in service, he did not provide any 
specific information that could be independently verified.  
Additionally, the Veteran was examined by VA in October 2003 
to determine whether he had PTSD or any other psychiatric 
disorder which was related to service.  After a comprehensive 
examination of the Veteran and a review of the claims file, 
the psychologist concluded that the Veteran did not meet any 
of the criteria for a diagnosis of PTSD.  Further, the 
Veteran has not offered any competent evidence of a diagnosis 
of PTSD, nor has he provided any credible supporting evidence 
of a stressor sufficient to support such a diagnosis.  

While the Veteran believes that he has PTSD that is 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  As there is no 
competent evidence of a diagnosis of PTSD based on any 
independently verifiable in-service stressor and the 
constellation of symptoms associated with that disorder, 
service connection for PTSD is denied.  

Inasmuch as there is no objective evidence of a psychiatric 
disorder in service or until many years thereafter, and no 
credible or competent evidence relating any current 
psychiatric disorder to service, the Board finds no basis for 
a favorable disposition of the veteran's claim.  Based on the 
foregoing, the Board finds that the preponderance of evidence 
is against the veteran's claim for service connection for a 
psychiatric disorder, to include PTSD.  Accordingly, the 
appeal is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but as the preponderance of the evidence 
is against the claim the doctrine is not for application. 


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


